                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA


NORTHERN ALASKA
ENVIRONMENTAL CENTER, et al.,

                      Plaintiffs,

           v.
                                               Case No. 3:20-cv-00187-SLG
SCOTT DE LA VEGA, in his official
capacity as Acting Secretary of the
Interior, et al.,

                      Defendants,

           and

AMBLER METALS LLC, et al.,

                      Intervenor-Defendants.


             ORDER RE STATE OF ALASKA’S MOTION TO INTERVENE

         Before the Court at Docket 30 is the State of Alaska’s motion to intervene in

this action pursuant to Federal Rules of Civil Procedure 24(a) or 24(b). Plaintiffs

filed an opposition to the motion at Docket 31, to which the State replied at Docket

34-3. No other party opposes the motion.1

         The State seeks to intervene as of right pursuant to Rule 24(a) or,

alternatively, to intervene by permission pursuant Rule 24(b).         Rule 24(a)(2)

requires a court to allow intervention as of right by a party who “claims an interest



1
    Docket 30 at 2.




            Case 3:20-cv-00187-SLG Document 37 Filed 01/22/21 Page 1 of 5
relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the

movant’s ability to protect its interest, unless existing parties adequately represent

that interest.” A party seeking to intervene pursuant to Rule 24(a)(2) must meet

four requirements:

         (1) the applicant must timely move to intervene; (2) the applicant must
         have a significantly protectable interest relating to the property or
         transaction that is the subject of the action; (3) the applicant must be
         situated such that the disposition of the action may impair or impede
         the party’s ability to protect that interest; and (4) the applicant’s
         interest must not be adequately represented by existing parties.2

         Plaintiffs do not contest that the first three requirements are met.3 Instead,

Plaintiffs maintain that the State’s interest in this case is already adequately

represented, as its interest is “indistinguishable from the interests of the

[intervenor-defendant] Alaska Industrial Development and Export Authority

(‘AIDEA’).”4      Plaintiffs add that “[t]he presumption of adequate representation

applies because there is no difference between AIDEA’s interests and the interests

of the State and there is ‘no possible divergence between their position[s] . . . on

the primary issue.’”5


2
 Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003), as amended (May 13, 2003) (citing
Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998)).
3
    Docket 31 at 2.
4
    Docket 31 at 2.
5
  Docket 31 at 4 (second alteration in original) (quoting Envtl. Def. Fund, Inc. v Higginson, 631
F.2d 738, 739 (D.C. Cir. 1979)).


Case No. 3:20-cv-00187-SLG, Northern Alaska Environmental Center, et al. v. de la Vega, et al.
Order re State of Alaska’s Motion to Intervene
Page 2 of 5
            Case 3:20-cv-00187-SLG Document 37 Filed 01/22/21 Page 2 of 5
          The Court finds that there is a presumption of adequacy of representation

because AIDEA and the State have the same ultimate objective in this case: The

progression of the Ambler Access Project.6 However, the Court also finds that the

State has overcome this presumption, as it has made a compelling showing that

its interests are considerably broader than AIDEA’s interests.7 Specifically, the

State has an interest in more than just the Project, but in the greater management

of the State’s land through which the road is slated to run, management of

numerous mining claims in the Ambler Mining District, and long-term management

of Alaska’s natural resources.8 In contrast, AIDEA’s narrower “purpose for the

Project is to support mineral resource exploration and development in the Ambler

Mining District” by “provid[ing] surface transportation access to the District . . . .”9

Moreover, the State has a considerable economic interest in the Ambler Access

Project because it maintains that road access to mines may generate hundreds of

millions of dollars in revenue for the State and provide employment.10 And the

State asserts that it “has broader concerns regarding the NEPA and ANILCA Title




6
 See Docket 34-3 at 2-3 (citing Sw. Ctr. for Biological Diversity v. Berg, 268 F. 3d 810, 823 (9th
Cir. 2001)).
7
 See Perry v. Proposition 8 Official Proponents, 587 F. 3d 947, 951 (9th Cir. 2009) (holding that
proposed intervenor can rebut presumption of adequacy with “compelling showing”).
8
    Docket 30-1 at 7; Docket 34-3 at 3.
9
    Docket 19 at 4.
10
     Docket 30-1 at 6.


Case No. 3:20-cv-00187-SLG, Northern Alaska Environmental Center, et al. v. de la Vega, et al.
Order re State of Alaska’s Motion to Intervene
Page 3 of 5
            Case 3:20-cv-00187-SLG Document 37 Filed 01/22/21 Page 3 of 5
XI precedent that could be set by this litigation.”11 AIDEA’s interests are narrower,

and focus on its commitment to the Ambler Access Project, as it has received

authorizations and permits required to pursue the Project and “has invested

millions of dollars in the Ambler Access Project.”12 Due to these differences in

interests, the State has overcome the presumption that AIDEA would adequately

          A court is to consider three factors in determining the adequacy of

representation:

          (1) Whether the interest of a present party is such that it will
          undoubtedly make all of a proposed intervenor’s arguments; (2)
          whether the present party is capable and willing to make such
          arguments; and (3) whether a proposed intervenor would offer any
          necessary elements to the proceeding that other parties would
          neglect.13

Having considered these factors, the Court finds that AIDEA is not certain to make

all of the State’s arguments regarding the State’s broader interests and obligations;

that AIDEA may not be able to capably make all of the State’s arguments; and that

that the State may be able to provide the Court with a perspective and information

that AIDEA would not.          The State has persuasively demonstrated that “the

administration of mining claims, transport corridors, or the day-to-day realities of




11
     Docket 30-1 at 18.
12
     Docket 19 at 9, 13.
13
  Arakaki, 324 F.3d at 1086 (citing California v. Tahoe Reg’l Planning Agency, 792 F.2d 775, 778
(9th Cir. 1986)).


Case No. 3:20-cv-00187-SLG, Northern Alaska Environmental Center, et al. v. de la Vega, et al.
Order re State of Alaska’s Motion to Intervene
Page 4 of 5
            Case 3:20-cv-00187-SLG Document 37 Filed 01/22/21 Page 4 of 5
state land and natural resource management . . . are matters that only the State of

Alaska can effectively advocate.”14

          In light of the foregoing, IT IS ORDERED that the motion at Docket 30 is

GRANTED. However, in an effort to prevent cumulative arguments and enhance

the efficient conduct of this case, IT IS FURTHER ORDERED (1) that the

opposition briefing of all Intervenor-Defendants shall be filed one week after

Federal Defendants’ merits briefing, unless otherwise ordered; and (2) that AIDEA

and the State shall meet and confer prior to the filing of any motion, responsive

filing, or merits brief to determine whether their positions may be set forth in a

consolidated document—separate filings by these Intervenors shall include a

certificate of compliance with this requirement and briefly describe the need for

separate filings.

          The State shall file a clean copy of its answer within 7 days of the date of

this order.

          DATED this 22nd day of January, 2021, at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




14
     Docket 30-1 at 18.


Case No. 3:20-cv-00187-SLG, Northern Alaska Environmental Center, et al. v. de la Vega, et al.
Order re State of Alaska’s Motion to Intervene
Page 5 of 5
            Case 3:20-cv-00187-SLG Document 37 Filed 01/22/21 Page 5 of 5
